                                            Case 4:19-cv-02690-HSG Document 194 Filed 09/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE LYFT INC. SECURITIES                       Case No. 19-cv-02690-HSG
                                            LITIGATION
                                   8                                                         ORDER DENYING MOTION FOR
                                                                                             RELIEF FROM NONDISPOSITIVE
                                   9                                                         PRETRIAL ORDER
                                  10                                                         Re: Dkt. No. 168
                                  11

                                  12
Northern District of California




                                                On June 15, 2021, Plaintiff Rick Keiner filed a motion for relief from a discovery order by
 United States District Court




                                  13
                                       Magistrate Laurel Beeler concerning documents relating to reports of sexual assaults. See Dkt.
                                  14
                                       Nos. 168 (“Mot.”), 163 (“Order”). Under Federal Rule of Civil Procedure 72, a district judge may
                                  15
                                       set aside a magistrate judge’s non-dispositive pretrial order only if it is “clearly erroneous or
                                  16
                                       contrary to law.” Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1)(A). “The magistrate’s
                                  17
                                       factual determinations are reviewed for clear error, and the magistrate’s legal conclusions are
                                  18
                                       reviewed to determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D.
                                  19
                                       344, 348 (N.D. Cal. 2010). “The Court can overturn the “magistrate’s factual determinations only
                                  20
                                       if the court reaches a definite and firm conviction that a mistake has been committed.” Id.
                                  21
                                       (citations and internal quotation marks omitted). “This standard is extremely deferential and the
                                  22
                                       [m]agistrate’s rulings should be considered the final decisions of the [d]istrict [c]ourt.” Otey v.
                                  23
                                       CrowdFlower, Inc., No. 12-cv-05524-JST, 2013 WL 3456942, at *1 (N.D. Cal. July 8, 2013)
                                  24
                                       (internal quotation marks omitted) (alterations in the original).
                                  25
                                       //
                                  26
                                       //
                                  27
                                       //
                                  28
                                         Case 4:19-cv-02690-HSG Document 194 Filed 09/01/21 Page 2 of 2




                                   1          Having reviewed Plaintiff’s contentions and the relevant authority, the Court concludes

                                   2   that Plaintiff has not shown that the Order was clearly erroneous or contrary to law and

                                   3   accordingly DENIES the motion for relief.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: 9/1/2021

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
